Case 1:21-cv-01370-STV Document 1 Filed 05/19/21 USDC Colorado Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. ______________________

TODD RUSTY NORRIS,

          Plaintiff,

v.

ADOLFSON & PETERSON, INC, A MINNESOTA
CORPORATION DOING BUSINESS IN COLORADO,
AND AP MOUNTAIN STATES, LLC, D/B/A ADOLFSON
& PETERSON CONSTRUCTION,

          Defendants.

______________________________________________________________________________

                       COMPLAINT AND JURY DEMAND
______________________________________________________________________________


          Plaintiff Todd Rusty Norris, through undersigned Counsel, for his Complaint against

Defendants, states as follows:


                                       NATURE OF ACTION

     1.       This is an employment discrimination action pursuant to the Americans with

              Disabilities Act (ADA), 42 U.S.C. §§ 12111–12117, and the Colorado Anti-

              Discrimination Act (CADA), Colo. Rev. Stat. §§ 24-34-401, et. seq.


                                              PARTIES

     2.       Plaintiff Todd Rusty Norris (“Mr. Norris”) currently resides at 509 Easy Street,

              Glenwood Springs, Colorado 81601. Mr. Norris is a former employee of AP
Case 1:21-cv-01370-STV Document 1 Filed 05/19/21 USDC Colorado Page 2 of 11




         Mountain States, LLC, d/b/a Adolfson & Peterson Construction (“AP, LLC,”

         “Employer,” or “Defendant”)

   3.    Defendant Adolfson & Peterson, Inc. (“A&P, Inc.”) is a commercial construction

         company with locations across the United States.

   4.    A&P, Inc. is incorporated in Minnesota and does business in Colorado.

   5.    A&P, Inc. filed an application for authority to transact business in Colorado on about

         December 10, 1980.

   6.    A&P, Inc. has filed periodic reports with the Colorado Secretary of State annually

         from 1991 through 2021.

   7.    A&P, Inc.’s registered agent for service of process is C T Corporation System, 7700

         East Arapahoe Road, Suite 220, Centennial, Colorado 80112-1268.

   8.    Defendant AP, LLC is a Colorado limited liability company. It maintains its principal

         office at 797 Ventura Street, Aurora, Colorado 80011.

   9.    Defendant’s registered agent for service of process is C T Corporation System, 7700

         East Arapahoe Road, Suite 220, Centennial, Colorado 80112-1268.


                              JURISDICTION AND VENUE

   10.   This Court has subject-matter jurisdiction over Mr. Norris’ ADA claim under 28

         U.S.C. §§ 1331, 1343 because it is a civil rights action arising under the laws of the

         United States.

   11.   This Court has supplemental jurisdiction over Mr. Norris’ CADA claim under 28

         U.S.C. § 1367, as his CADA claim is related to his ADA claim and arises from the

         same controversy and events.
Case 1:21-cv-01370-STV Document 1 Filed 05/19/21 USDC Colorado Page 3 of 11




   12.   This Court will obtain personal jurisdiction over the parties because Mr. Norris

         resides in this judicial district and has invoked the jurisdiction of this Court.

         Defendants A&P, Inc. and AP, LLC, which do business in this district, will be served

         with process in the district.

   13.   Venue in this district is proper under 28 U.S.C. § 1391(b) because the parties reside in

         this judicial district, and the events giving rise to this action occurred in this judicial

         district.


                         ADMINISTRATIVE PROCEDURE AND
                            EXHAUSTION OF REMEDIES

   14.   Mr. Norris timely filed a Charge of Discrimination with the Colorado Civil Rights

         Division on or about May 12, 2020, which was assigned a charge number of Charge

         No. E20000008455.

   15.   Under the work-sharing agreement between the Colorado Civil Rights Division and

         the Equal Employment Opportunity Commission, Mr. Norris’ Charge of

         Discrimination was also concurrently filed with the Equal Employment Opportunity

         Commission with a charge number of 32A-2020-00491.

   16.   Mr. Norris was mailed a “Notice of Right to Sue” letter on February 23, 2021 by the

         Equal Employment Opportunity Commission, granting the right to file this suit. This

         Complaint is filed within 90 days of Mr. Norris’ receipt of his right to sue letter from

         the EEOC.

   17.   Mr. Norris has satisfied all other administrative and procedural prerequisites to filing

         this Complaint.
Case 1:21-cv-01370-STV Document 1 Filed 05/19/21 USDC Colorado Page 4 of 11




                                           FACTS

   18.   A&P, Inc. employs approximately 750 employees across the United States.

   19.   On information and belief, AP, LLC is a wholly owned subsidiary of A&P, Inc.

   20.   AP, LLC does business in several western states, including Colorado, where it

         employs approximately 360 employees.

   21.   On information and belief, A&P, Inc. and AP, LLC are a single employer within the

         meaning of Frank v. U.S. West, Inc., 3 F.3d 1357 (10th Cir. 1993).

   22.   Both Defendants are “covered entities” within the meaning of 42 U.S.C. § 1211 and

         an “employers” within the meaning of Colo. Rev. Stat. § 24-34-401(3).

   23.   AP, LLC employed Mr. Norris as a construction superintendent in October 2019.

   24.   In 2019, Mr. Norris began noticing pain in this left hip.

   25.   Mr. Norris’s hip pain became progressively worse.

   26.   In November 2019, Mr. Norris was diagnosed with degenerative joint disease in his

         left hip.

   27.   After two cortisone injections, which gave no relief, Mr. Norris had MRI imaging of

         his left hip on December 11, 2019.

   28.   After Mr. Norris’ doctor explained the benefits of Total Hip Arthroplasty, Mr. Norris

         decided to have the hip replacement surgery.

   29.   On December 12, 2019, Mr. Norris informed his supervisor, Superintendent Shane

         Steere (“Mr. Steere”), that he planned to have hip replacement surgery.

   30.   Mr. Norris requested time off for medical appointments relating to his left hip from

         Mr. Steere.
Case 1:21-cv-01370-STV Document 1 Filed 05/19/21 USDC Colorado Page 5 of 11




   31.   After Mr. Norris notified Mr. Steere about his degenerative joint disease, Mr. Norris

         noticed Mr. Steere began to treat him differently than other employees who reported

         to Mr. Steere.

   32.   For example, Mr. Steere began to stop communicating to Mr. Norris about

         assignments and meetings.

   33.   Mr. Steere became upset when Mr. Norris asked for time off to attend medical

         appointments.

   34.   On January 24, 2020, Mr. Norris was experiencing an unusual amount of left hip pain

         and asked Mr. Steere for permission to leave work early. Mr. Steere denied the

         request and required Mr. Norris to work after hours to complete a task.

   35.   Mr. Norris scheduled total hip replacement surgery for March 18, 2020 and informed

         Mr. Steere.

   36.   Before his hip surgery, Mr. Norris requested the following accommodations from Mr.

         Steere: time off for surgery; one week of recovery time in a non-duty status; and two

         weeks of light duty status while on the job.

   37.   On January 30, 2020, Mr. Steere sent Mr. Norris an email with the following subject:

         “Follow up to our discussion.”

   38.   The email purported to coach Mr. Norris in several areas, such as “Take time to

         teach,” “Follow the specs,” and “Drive harder.”

   39.   The email concluded, “Lets sit down and a have a check in at the end of February.”

   40.   On February 20, 2020, Mr. Steere and vice president of field operations, John

         Herrera, fired Mr. Norris.
Case 1:21-cv-01370-STV Document 1 Filed 05/19/21 USDC Colorado Page 6 of 11




   41.   As alleged above, Defendant not only fired Mr. Norris only weeks before his

         scheduled surgery, but also 8 days before the “sit down” at the end of February.

   42.   On May 27, 2020, Mr. Norris had successful hip surgery and returned to full duty

         with another employer on June 23, 2020.

                                   CAUSES OF ACTION

                                     Count One:
         Violation of the Americans with Disabilities Act – Unlawful Discharge

   43.   The preceding paragraphs are incorporated into Count One as if fully set forth herein.

   44.   Mr. Norris’ degenerative joint disease in his left hip is a physical impairment under

         the ADA.

   45.   Mr. Norris was substantially limited with respect to the major life activities of

         walking, lifting, carrying, bending, concentrating, and thinking.

   46.   As a result of his degenerative joint disease, Mr. Norris (a) had a physical impairment

         that substantially limited one or more life activities; (b) had a record of such

         impairment; and (c) was regarded by Defendant as having such impairment.

   47.   Mr. Norris was a qualified individual able to perform the essential functions of his job

         as a superintendent and other available positions for which he was qualified with

         reasonable accommodation.

   48.   Defendant violated Mr. Norris’ rights under the ADA by discharging him because of

         a disability for which there were reasonable accommodations.

   49.   As a direct result of Defendant’s discriminatory conduct, Mr. Norris has lost wages

         and other benefits; he has suffered emotional distress, humiliation, embarrassment,
Case 1:21-cv-01370-STV Document 1 Filed 05/19/21 USDC Colorado Page 7 of 11




          and loss of enjoyment of life; and he has suffered other non-pecuniary losses, all of

          which will be proven at trial.


                                       Count Two:
         Violation of the Colorado Anti-Discrimination Act – Unlawful Discharge

   50.    The preceding paragraphs are incorporated into Count Two as if fully set forth herein.

   51.    Mr. Norris’ degenerative joint disease in his left hip was a physical impairment under

          the CADA.

   52.    Mr. Norris was substantially limited with respect to the major life activities of

          walking, lifting, carrying, bending, concentrating, and thinking.

   53.    As a result of his degenerative joint disease, Mr. Norris (a) had a physical impairment

          that substantially limited one or more life activities; (b) had a record of such

          impairment; and (c) was regarded by Defendant as having such impairment.

   54.    Mr. Norris was a qualified individual able to perform the essential functions of his job

          as a superintendent and other available positions for which he was qualified with

          reasonable accommodation.

   55.    Defendant violated Mr. Norris’ rights under the CADA by discharging him because

          of a disability for which there were reasonable accommodations.

   56.    As a direct result of Defendant’s discriminatory conduct, Mr. Norris has lost wages

          and other benefits; he has suffered emotional distress, humiliation, embarrassment,

          and loss of enjoyment of life; and he has suffered other non-pecuniary losses, all of

          which will be proven at trial.
Case 1:21-cv-01370-STV Document 1 Filed 05/19/21 USDC Colorado Page 8 of 11




                                     Count Three:
              Violation of the Americans with Disabilities Act – Retaliation

   57.   The preceding paragraphs are incorporated into Count Three as if fully set forth

         herein.

   58.   Mr. Norris was engaged in a statutorily protected activity under the ADA when he

         requested accommodations following his hip replacement surgery.

   59.   Mr. Norris was qualified for the position in which he worked, was performing

         satisfactory work, and was meeting the legitimate expectations of his employer.

   60.   Because of his disability and his requests for accommodations at work, Mr. Norris

         suffered adverse employment action when his concerns were ignored, and he was

         fired shortly after requesting accommodations following his hip replacement surgery.

   61.   Mr. Norris was treated less favorably than similarly situated employees who did not

         engage in a statutorily protected activity.

   62.   As a result of Defendant’s unlawful actions, Mr. Norris lost wages and other benefits;

         he has suffered emotional distress, humiliation, embarrassment, and loss of

         enjoyment of life; and he has suffered other non-pecuniary losses, all of which will be

         proved at trial.


                                     Count Four:
            Violation of the Colorado Anti-Discrimination Act – Retaliation

   63.   The preceding paragraphs are incorporated into Count Four as if fully set forth herein.

   64.   Mr. Norris was engaged in a statutorily protected activity under the CADA when he

         requested accommodations following his hip replacement surgery.
Case 1:21-cv-01370-STV Document 1 Filed 05/19/21 USDC Colorado Page 9 of 11




   65.     Mr. Norris was qualified for the position in which he worked, was performing

           satisfactory work, and was meeting the legitimate expectations of his employer.

   66.     Because of his disability and his requests for accommodations at work, Mr. Norris

           suffered adverse employment action when his concerns were ignored, and he was

           fired shortly after requesting accommodations before his hip replacement surgery.

   67.     Mr. Norris was treated less favorably than similarly situated employees who did not

           engage in a statutorily protected activity.

   68.     As a result of Defendant’s unlawful actions, Mr. Norris lost wages and other benefits;

           he has suffered emotional distress, humiliation, embarrassment, and loss of

           enjoyment of life; and he has suffered other non-pecuniary losses, all of which will be

           proved at trial.


                                        Count Five:
         Violation of the Americans with Disabilities Act – Failure to Accommodate

   69.     The preceding paragraphs are incorporated into Count Five as if fully set forth herein.

   70.     Mr. Norris has a disability as defined by the ADA in that his degenerative joint

           disease is a physical impairment that substantially limits a major life activity.

   71.     Mr. Norris informed Defendant of his condition; medical treatment; and needed

           accommodations.

   72.     Mr. Norris requested accommodations from Defendant, such as time off for surgery

           and light duty.

   73.     These accommodations would have been effective and would not have posed an

           undue hardship to Defendant.
Case 1:21-cv-01370-STV Document 1 Filed 05/19/21 USDC Colorado Page 10 of 11




   74.      However, instead of providing Mr. Norris with accommodations, Defendant fired Mr.

            Norris.

   75.      The accommodations requested by Mr. Norris would have enabled him to perform the

            essential functions of his job or of another available position.

                                          Count Six:
         Violation of the Colorado Anti-Discrimination Act – Failure to Accommodate

   76.      The preceding paragraphs are incorporated into Count Six as if fully set forth herein.

   77.      Mr. Norris had a disability as defined by the CADA in that his degenerative joint

            disease is a physical impairment that substantially limited a major life activity.

   78.      Mr. Norris informed Defendant of his condition; medical treatment; and needed

            accommodations.

   79.      Mr. Norris requested accommodations from Defendant, such as time off for surgery

            and light duty.

   80.      These were accommodations available that would have been effective and would not

            have posed an undue hardship to Defendant.

   81.      However, instead of providing Mr. Norris with accommodations, Defendant fired Mr.

            Norris.

   82.      The accommodations requested by Mr. Norris would have enabled his to perform the

            essential functions of his job or of another available position.
Case 1:21-cv-01370-STV Document 1 Filed 05/19/21 USDC Colorado Page 11 of 11




                                    PRAYER FOR RELIEF


       Wherefore, Plaintiff Todd Rusty Norris requests that this Court enter judgment in his

favor and grant the maximum relief allowed by law, including, but not limited to:

   (a) back pay;

   (b) front pay;

   (c) compensatory damages;

   (d) punitive damages;

   (e) attorney fees;

   (f) expert witness fees;

   (g) costs;

   (h) pre- and post-judgment interest; and

   (i) any further relief that is just and equitable under the circumstances.

                                        JURY DEMAND

       Plaintiff Todd Rusty Norris demands a trial by jury on all issues.

Dated this 19th day of May, 2021.

                                                     Respectfully submitted,

                                                     Ted Hess & Associates, LLC

                                                     /s/ Theodore G. Hess
                                                     Theodore G. Hess, 31594
                                                     110 8th Street
                                                     Glenwood Springs, CO 81601
                                                     Telephone: (970) 945-5300
                                                     Facsimile: (970) 945-2898
                                                     Email: ted@tedhess.com
                                                     Attorney for Plaintiff
